t c memo united_states tax_court christopher dean bailey petitioner v commissioner of internal revenue respondent docket no 24694-14l filed date christopher dean bailey pro_se jordan s musen and steven mitchell roth for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice of federal all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar tax_lien nftl filing and a notice_of_intent_to_levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection actions was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion including the attached affidavits and exhibits see rule b petition- er resided in california when he filed his petition petitioner has not filed a federal_income_tax return for any year between and for the tax_year the irs prepared a substitute for return sfr that met the requirements of sec_6020 on the basis of the sfr re- spondent mailed a notice_of_deficiency for to petitioner’s last_known_address petitioner did not seek redetermination of the deficiency in this court and on date the irs assessed the tax for as of date peti- tioner’s assessed tax_liability for was dollar_figure in an effort to collect this outstanding liability the irs sent petitioner in date final notices of levy and federal_tax_lien filing on date petitioner timely requested a cdp hearing asking that the irs withdraw the nftl and consider a collection alternative in the form of an installment_agreement or an offer-in-compromise petitioner included an attachment on which he asserted that t he tax_liability is not correct he did not explain the basis for this claim upon receiving petitioner’s case a settlement officer so from the irs appeals_office reviewed the administrative file and confirmed that the tax_liability for had been properly assessed and that all other requirements of applicable law and administrative procedure had been met on date the so sent petitioner a letter scheduling a telephone cdp hearing for date the so informed petitioner that to be eligible for consideration of a collection alternative he needed to supply a completed form 433-a collection information statement for wage earners and self-employed individuals and file delinquent tax returns for and to afford petitioner additional time to submit these documents his representative requested that the hearing be postponed to date the so granted that request on date petitioner submitted an installment_agreement pro- posing to discharge his tax_liability by paying dollar_figure per month he also sub- mitted a form 433-a with limited financial information and copies of bank statements that showed only cash deposits and withdrawals he did not provide the so with any of the requested tax returns the so reviewed this submission in connection with other data about petitioner’s financial situation and concluded that the information submitted reflected a lack of financial transpar- ency on date the so held a telephone cdp hearing with petitioner’s representative petitioner did not participate in this call the so indicated that pe- titioner was not eligible for a collection alternative because he was delinquent in his federal tax filing obligations and because his form 433-a did not include suf- ficient financial information to permit the irs to evaluate collection alternatives petitioner’s representative did not raise any challenge to petitioner’s underlying tax_liability for did not dispute the so’s conclusions and stated that he un- derstood the reason for petitioner’s ineligibility the so closed the case one month later after receiving no further communications from petitioner’s repre- sentative on date the irs issued petitioner a notice of determina- tion concerning collection action sustaining the nftl and the proposed levy on date petitioner timely petitioned this court for review of the notice_of_determination his petition appears to seek review of his underlying tax_liability for by asserting that t he irs does not have all the information attributable to the sale of a property i owned but he does not dispute receiving the notice_of_deficiency for he alleges that he was unable to comply with the so’s information requests because his representative did not sufficiently communicate the relevant deadlines to him on date respondent filed a motion for summary_judgment respondent attempted service on petitioner at a post office box address in camarillo california the address on his petition on date the court ordered petitioner to respond to the motion for summary_judgment by date and served petitioner at his post office box address this order was returned to the court as undeliverable by the u s postal service on date the court changed petitioner’s address of record to an address on murray avenue in camarillo california on date respondent re-served the motion for summary_judgment on petitioner at that address on date to ensure that petitioner had sufficient time to respond to the motion for summary_judgment the court ordered a new deadline of date for his response this order advised petitioner that under tax_court rule d judgment may be entered against a party who fails to respond to a motion for summary_judgment petitioner did not respond to this court’s order and has not otherwise responded to respondent’s motion for summary_judgment discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials in his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioner failed to respond to the motion for summary_judgment the court could enter a decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication b standard of review neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is at issue the court reviews the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying tax_liability is not at issue the court reviews the irs’ decision for abuse_of_discretion id pincite abuse of dis- cretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may dispute his underlying tax_liability in a cdp case only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to con- test that liability sec_6330 petitioner has not disputed receiving the notice_of_deficiency that the irs sent him for because he had but did not take advantage of a prior opportunity to contest his tax_liability he was not entitled to challenge that liability at the cdp hearing see sec_6330 powers v commissioner tcmemo_2015_210 at in any event petitioner did not present at that hearing any evidence concerning his tax_liability and for that reason as well is precluded from pursuing that issue here see eg 135_tc_344 lunnon v commissioner tcmemo_2015_156 at noting that a taxpayer does not properly raise an issue if he fails to present any evidence to the irs appeals_office with respect to that issue after being given a reasonable opportunity to do so we accordingly review the so’s actions for abuse_of_discretion only c analysis in deciding whether the so abused his discretion in sustaining the collec- tion actions we consider whether he properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed col- lection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 this court has authority to review satisfaction of the verification require- ment regardless of whether the taxpayer raised that issue at the cdp hearing see 131_tc_197 but petitioner did not allege in his petition that the so failed to satisfy this requirement and that issue is therefore deemed conceded see rule b any issue not raised in the as- signments of error shall be deemed to be conceded triola v commissioner tcmemo_2014_166 at dinino v commissioner tcmemo_2009_284 98_tcm_559 in any event even if petitioner had properly preserved this issue he has set forth no specific facts showing that there is a genuine issue for trial concerning the propriety of the assessment for it is clear from our review of the record that the so conducted a thorough review of the transcripts of petitioner’s account and verified that the requirements of applicable law and administrative procedure were followed a taxpayer in a cdp proceeding has the right to request a collection alterna- tive such as an installment_agreement see sec_6330 this right however carries with it certain obligations on the taxpayer’s part as provided in the regulations t axpayers will be expected to provide all relevant information requested by the so including financial statements sec_301 e proced admin regs a taxpayer must also be in full compliance with his federal tax filing obligations in order to be eligible for a collection alternative see 129_tc_107 finding that so’s reliance on irm provision requiring consideration of filing compliance was not an abuse_of_discretion internal_revenue_manual irm pt date current version at irm pt date filing and paying compliance must be considered prior to determining that the best manner of paying delinquent taxes is through an installment_agreement the so initially gave petitioner three weeks to submit delinquent tax returns for and and a form 433-a to enable the so to consider collection alternatives petitioner’s representative requested additional time to submit these documents the so granted that request and postponed the cdp hear- ing for two weeks for this purpose although petitioner proposed an installment_agreement he failed to submit the required tax returns and the financial informa- tion in his form 433-a was substantially incomplete having already given peti- tioner one extension of time for a total of five weeks to submit these documents the so would not have been required to give petitioner additional time even if he had requested it which he did not we have consistently held that it is not an abuse_of_discretion for a settle- ment officer to reject a collection alternative where the taxpayer has failed after being given sufficient opportunities to supply the so with the required financial information see hawkins v commissioner tcmemo_2015_245 at maselli v commissioner tcmemo_2010_19 99_tcm_1089 roman v commissioner tcmemo_2004_20 87_tcm_835 it is likewise not an abuse_of_discretion for the irs to decline to consider a collection alternative where the taxpayer is not in compliance with his tax_return filing obligations see eg rodriguez v commissioner tcmemo_2003_153 85_tcm_1414 the decision not to process an offer_in_compromise or a proposed collection alternative from taxpayers who have not filed all required tax returns is not an abuse_of_discretion petitioner alleges in his petition that he did not provide the so with the requested information because his representative did not communicate the relevant deadlines to him when a taxpayer is represented communications to that repre- sentative generally constitute notice to the taxpayer brinkman v commissioner tcmemo_1989_217 57_tcm_331 the so dealt with petitioner’s representative at all stages of the proceeding and had no reason to believe that it would have been appropriate to communicate with petitioner directly finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and sustain the proposed collection actions to reflect the foregoing an appropriate order and decision will be entered
